Cole, J.,
dissenting. I dissent because I think the majority opinion misapprehends the law in two particulars: First, It appears to me that the law of 1870, substituting sections 2505 and 2506, as above quoted, instead of being the measure of *93tlie wife’s rights to her personal earnings, was the final severance of the only claim, then having color of existence, by the husband upon the earnings of the wife — and that was a claim by the husband’s creditors to the fruits of her earnings. This claim, which had-been recognized and enforced in Duncan v. Rozelle, 15 Iowa, 501, was the only one then remaining, and it was cut off by the above statute — all others had been obliterated before; see, Jones v. Jones, 19 Iowa, 236, arid other cases. Second, The plaintiff, in her petition, avers the appointment of a guardian for the insane husband, and that said guardian contracted in writing with plaintiff’ to pay her seventy-five dollars per month to care for, protect and-maintain his insane ward. The question is not as to the moral or social obligations of the wife to care for and support her insane husband. If it were simply this, I could cordially agree with the majority opinion. But the guardian was authorized to, and was under the necessity of employing some person as custodian of and to care for his insane ward, and he made the contract (which, it is not controverted, was fair and reasonable,) with the' wife, the plaintiff. Under such circumstances, I think the contract is valid, and should be enforced.